Citation Nr: 0820672	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.


FINDING OF FACT

No nexus between the veteran's active military duty and his 
currently-shown low back disability has been demonstrated.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
September 2006 letter.  In addition, following the letter, 
the April 2007 SOC was issued, which provided the veteran 
with an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to the claim on appeal.  However, 
as will be discussed in the following decision, service 
medical records are negative for complaints of, treatment 
for, or findings of a back disability.  Further, while 
available post-service medical records reflect a diagnosis of 
a low back disability, this condition has in no way been 
linked to the veteran's active duty.  Thus, a remand to 
accord him an opportunity to undergo a VA examination that 
specifically addresses the etiology of the currently-shown 
low back disability is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Analysis

The service medical records do not reflect any complaints or 
diagnosis of a back condition, with the March 1946 separation 
examination showing normal spine and extremities.

The earliest evidence of record describing a current back 
disorder is a March 1991 private X-ray report reflecting 
significant degenerative changes throughout the spine.  
Subsequent private and VA treatment records reflect similar 
findings.  In a June 1991 statement, a private physician 
indicated that he had treated the veteran for "several 
years" for multiple conditions, including back pain, he did 
not state specifically how long he had treated the veteran 
for back pain.  In any event, none of these records reflect a 
link between the veteran's back condition and his military 
service. 

That the veteran currently has a back disability is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from 1944 
to 1946.  Here, there is a lengthy period of time during 
which there is no contemporaneous evidence of record as to 
the condition of the veteran's back.  This lengthy period 
without post-service treatment weighs heavily against the 
claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For 
the veteran to prevail on his claim, the 46-year gap between 
his service and the first evidence of a back disability must 
be overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had a back condition upon discharge from service; rather the 
report of his medical examination at discharge shows he had a 
normal spine at that time.  There is also no evidence 
whatsoever pertaining to the condition of his back within one 
year of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of a back 
disability is in 1991.  Additionally, the Board notes that 
the veteran has offered conflicting statements regarding the 
history of his back condition.  While he asserted in the 
substantive appeal that he felt his back condition was caused 
by an accident he had in service, a March 1991 physical 
therapy report indicates that he reported "no positive 
incident to trigger this low back pain."  Accordingly, the 
veteran's statements do not credibly relate his back injury 
to service.  The Board has considered the December 2006 
statement in which the veteran's close friend relayed that an 
in-service accident "messed up [the veteran's] tailbone and 
spinal cord," and described the veteran's back pain since 
service.  However, given the lack of medical evidence of a 
back condition for decades after service, the veteran's own 
inconsistencies regarding injury to his back, and the absence 
of a medical opinion linking the currently-diagnosed back 
condition to service, the greater weight of the evidence is 
against the claim.


ORDER

Service connection for a back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


